In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                            ____________________
                               NO. 09-13-00034-CV
                            ____________________


               IN RE COMMITMENT OF RUBEN MARTINEZ

_______________________________________________________             ______________

                    On Appeal from the 435th District Court
                         Montgomery County, Texas
                       Trial Cause No. 12-04-03521 CV
________________________________________________________             _____________

                          MEMORANDUM OPINION

      The State of Texas filed a petition to commit Ruben Martinez as a sexually

violent predator. See Tex. Health & Safety Code Ann. §§ 841.001-.151 (West 2010

& Supp. 2012). A jury found that Martinez is a sexually violent predator, and the

trial court rendered a final judgment and an order of civil commitment. On appeal,

Martinez challenges the admission of expert testimony and the legal and factual

sufficiency of the evidence to support the jury’s verdict. We affirm the trial court’s

judgment and order of civil commitment.



                                          1
      In issue one, Martinez argues that testimony from Dr. Michael Arambula

was conclusory and, thus, unreliable. In issues two and three, Martinez challenges

the legal and factual sufficiency of the evidence. Specifically, Martinez argues that

Arambula’s testimony was too conclusory and speculative to support the jury’s

verdict.

      The State must prove, beyond a reasonable doubt, that a person is a sexually

violent predator. Tex. Health & Safety Code Ann. § 841.062(a) (West 2010).

Under a legal sufficiency review, we assess all the evidence in the light most

favorable to the verdict to determine whether any rational trier of fact could find,

beyond a reasonable doubt, the elements required for commitment under the SVP

statute. In re Commitment of Mullens, 92 S.W.3d 881, 885 (Tex. App.—Beaumont

2002, pet. denied). It is the factfinder’s responsibility to fairly resolve conflicts in

the testimony, weigh the evidence, and draw reasonable inferences from basic facts

to ultimate facts. Id. at 887. Under factual sufficiency review, we weigh the

evidence to determine “whether a verdict that is supported by legally sufficient

evidence nevertheless reflects a risk of injustice that would compel ordering a new

trial.” In re Commitment of Day, 342 S.W.3d 193, 213 (Tex. App.—Beaumont

2011, pet. denied).

                                           2
      A person is a “sexually violent predator” if he is a repeat sexually violent

offender and suffers from a behavioral abnormality that makes him likely to

engage in a predatory act of sexual violence. Tex. Health & Safety Code Ann. §

841.003(a) (West 2010). A “behavioral abnormality” is “a congenital or acquired

condition that, by affecting a person’s emotional or volitional capacity, predisposes

the person to commit a sexually violent offense, to the extent that the person

becomes a menace to the health and safety of another person.” Id. at § 841.002(2)

(West Supp. 2012). “A condition which affects either emotional capacity or

volitional capacity to the extent a person is predisposed to threaten the health and

safety of others with acts of sexual violence is an abnormality which causes serious

difficulty in behavior control.” In re Commitment of Almaguer, 117 S.W.3d 500,

506 (Tex. App.—Beaumont 2003, pet. denied). Conclusory or speculative

testimony is not relevant evidence because it does not tend to make the existence

of a material fact more or less probable. City of San Antonio v. Pollock, 284
S.W.3d 809, 816 (Tex. 2009). “Bare, baseless opinions will not support a judgment

even if there is no objection to their admission in evidence.” Id.

      At trial, the State read Martinez’s admissions into evidence, including

admissions to the commission of a variety of prior offenses, previous convictions

for sexual offenses, and involvement in the Mexican Mafia prison gang. Martinez

                                          3
also admitted to being a sex offender and to being arrested for and charged with

more sexual offenses than he had been convicted of committing. Martinez testified

that he is in control of his thoughts and actions, does not need sex offender

treatment, and does not believe that he is likely to commit sexually violent crimes

upon release from prison.

      Arambula testified that Martinez suffers from a behavioral abnormality that

makes him likely to engage in predatory acts of sexual violence. He explained that

sexual deviance and antisocial personality lie at the core of Martinez’s behavior.

He also diagnosed Martinez with alcohol abuse in remission, which he testified can

be an aggravating factor. Arambula testified that sexual deviance is a chronic

condition and is a “big risk factor for sexual dangerousness[]” and recidivism. He

explained that Martinez’s sexual deviance included sadistic features, such as

physical harm to or humiliation of his victims. Additionally, Arambula explained

that antisocial personality disorder cannot be cured on its own, that Martinez had

not received any treatment for the disorder, and that when a person is removed

from a structured environment, such as prison, and is released into the community,

the person has difficulty behaving. Arambula identified numerous risk factors that

increase the chance that Martinez will reoffend: nonsexual criminal history,

commission of a criminal offense while on probation, physical aggression and

                                        4
humiliation during offenses, denial, stranger victim, number of victims, lack of sex

offender treatment, a “patchy” employment history, and lack of healthy

relationships with women.

      The record demonstrates that Arambula is licensed in his field. He

interviewed Martinez and reviewed records regarding Martinez’s background,

offenses, and incarceration. He relied on the types of records relied on by experts

in his field and performed his evaluation in accordance with his training as a

professional in his field. Arambula based his opinion on the facts and data gathered

from the records he reviewed, his interview with Martinez, and the risk assessment

he conducted. He explained in detail the facts and evidence he found relevant in

forming his opinion and how those facts played a role in his evaluation. He

concluded that Martinez suffers from a behavioral abnormality as defined by the

SVP statute. Arambula’s testimony is not so conclusory as to be completely

lacking in probative value. The trial court did not abuse its discretion by allowing

Arambula to testify during trial. See In re Commitment of Taylor, No. 09-10-

00231-CV, 2010 Tex. App. LEXIS 9505, at **11-13 (Tex. App.—Beaumont Dec.

2, 2010, no pet.) (mem. op.); see also In re Commitment of Tolleson, No. 09-08-

00338-CV, 2009 Tex. App. LEXIS 3660, at **7-9 (Tex. App.—Beaumont May

28, 2009, no pet.) (mem. op.).

                                         5
      In addition to Arambula’s opinion that Martinez has a behavioral

abnormality that makes him likely to engage in predatory acts of sexual violence,

the jury heard Martinez’s admissions and testimony as well as evidence of his risk

factors, criminal history, sexual offenses, and diagnoses. The jury could reasonably

conclude that Martinez has serious difficulty controlling his behavior and is likely

to commit predatory acts of sexual violence directed toward individuals for the

primary purpose of victimization. See Mullens, 92 S.W.3d at 887; see also

Almaguer, 117 S.W.3d at 506; In re Commitment of Burnett, No. 09-09-00009-CV,

2009 Tex. App. LEXIS 9930, at *13 (Tex. App.—Beaumont Dec. 31, 2009, no

pet.) (mem. op.). Such conclusions are implicit in a finding that Martinez suffers

from a behavioral abnormality that makes him likely to engage in a predatory act

of sexual violence. See In re Commitment of Grinstead, No. 09-07-00412-CV,

2009 Tex. App. LEXIS 228, at *16 (Tex. App.—Beaumont Jan. 15, 2009, no pet.)

(mem. op.); see also In re Commitment of Bailey, No. 09-09-00353-CV, 2010 Tex.

App. LEXIS 6685, at **12-14 (Tex. App.—Beaumont Aug. 19, 2010, no pet.)

(mem. op.).

      Viewing all the evidence in the light most favorable to the verdict, a rational

jury could have found, beyond a reasonable doubt, that Martinez has a behavioral

abnormality that predisposes him to commit a predatory act of sexual violence;

                                         6
therefore, the evidence is legally sufficient. See Kansas v. Crane, 534 U.S. 407,

413, 122 S. Ct. 867, 151 L. Ed. 2d 856 (2002); see also Mullens, 92 S.W.3d at 885.

Weighing all of the evidence, the verdict does not reflect a risk of injustice that

would compel ordering a new trial. See Day, 342 S.W.3d at 213. We overrule

issues one, two, and three and affirm the trial court’s judgment and order of civil

commitment.

      AFFIRMED.




                                            ________________________________
                                                    STEVE McKEITHEN
                                                        Chief Justice

Submitted on June 26, 2013
Opinion Delivered July 11, 2013
Before McKeithen, C.J., Kreger and Horton, JJ.




                                        7